EXHIBIT 10.1 Nataliya Hearn President & CEO Element 21 Sports Co. 200 Queen’s Quay East Unit 1 Toronto, ON M5A 4K9 Phone: 416-362-2121 ext 107 Re: Investment Banking Agreement with Legend Securities, Inc. Dear Ms. Hearn, This letter (the "Agreement") shall confirm the engagement of Legend Securities, Inc., ("Legend") by Element 21 Sports Co. (the "Company" and collectively the "Parties") for purposes of providing, on a non-exclusive basis, investor awareness and business advisory services as set forth below in consideration for the fees and compensation described hereinafter: 1. The Agreement shall be effective as of the date it is executed by the Parties (the "Effective Date"). 2. The Company agrees to provide Legend such information, historical financial data, projections, proformas, business plans, due diligence documentation, and other information (collectively the "Information") in the possession of the Company that Legend may reasonably request or require to perform the Services (as hereinafter defined) set forth herein. The Information provided by the Company to Legend shall be true, complete and accurate in all material respects as of the date specified therein and shall not set forth any untrue statements nor omit any fact required or necessary to make the Information provided not misleading. The Company acknowledges that Legend may rely during the Term on the accuracy and completeness of all Information provided by the Company without independent verification. The Company authorizes Legend to use such Information solely in connection with its performance of the Services. 3. Legend will use its best efforts to furnish ongoing investor awareness and business advisory services (the "Services") as the Company may from time to time reasonably request the Services may include, without limitation, the following: ·assistance with investor presentations such as, but not limited to, PowerPoint slidepresentations, broker/dealer fact sheets, financial projections and budgets; ·sponsorship to capital conferences; ·identification and evaluation of financing transactions; ·identification and evaluation of acquisition and/or merger candidates; ·introductions to broker dealers, research analysts, and investment companies that Legend believes could be helpful to the Company. 1 4. The term of this Agreement shall be twelve (12) months from the Effective Date of this Agreement; provided that the Company may, in its discretion, extend the Term for up to an additional six (6) months by providing notice of such extension to Legend at any time prior to the expiration of this Agreement (such period, as it may be extended pursuant to this sentence, the "Term"), and the additional compensation owed to Legend during any such extension shall be the Monthly Advisory Fee described hi Section 5. The Agreement may not be terminated by the Parties during the first ninety days following the Effective Date (the "Introduction Period") other than as a result of a material breach of any provision of this agreement that is not uncured within ten (10) days following notification thereof by the non- breaching party. Following the Introduction Period and in the event that the Company desires to terminate this Agreement at any time prior to the expiration date, it shall provide Legend with written notice of its intention to terminate this Agreement and this Agreement shall so terminate immediately following delivery of such notice by the Company (the "Termination Date"), without any further responsibility for either party; provided, however, that Legend shall be entitled to receive all accrued compensation, including all vested - fees (as set forth below) and un-reimbursed expenses, if any, outstanding as of the Termination Date and Legend's obligations under Section 2 regarding Information of the Company shall survive such termination. Notice shall be deemed delivered when sent via e-mail, facsimile, or when deposited with a bonded overnight courier. 5. In consideration for the services described herein, the Company shall pay to Legend a monthly advisory fee of ten thousand dollars ($10,000.00) per month (the "Monthly Advisory Fee"). The first month advisory fee shall be paid to Legend on the Effective Date and thereafter no later than the first (1st) day of each monthly anniversary of the Effective Date during the Term of this Agreement. The Monthly Advisory Fee shall be earned and payable each month and may not be deferred by the Company unless the Company submits a written request to the Legend and Legend approves such request in writing. Any fees that are deferred shall accumulate interest at a compound interest rate of 12.0% per annum on the aggregate balance of deferred Monthly Advisory Fees. The Monthly Advisory Fee shall be mailed to Legend at the following address: Legend Securities, Inc Attention: Salvatore C.
